DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE dated 7-13-2022 is acknowledged.
Claims included in the prosecution are 1, 9-11,13-16, 20 and 24-40 and 44-45.
The following are the rejections.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 30 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear as to what the terms ‘bid’ or ‘tid’ in claim 30 are intended to convey. 
	Claim 45 does not further limit the drugs recited in claim 44.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1, 9-11,13-16, 20 and 24-40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Borody (7,241,741) or Borody (7,776,850) by themselves or in combination with Keller (US 2009/0232744), Bannister (US 2013/0178466),  Murthy (US 2005/0287219) by themselves or in combination.
	Borody in both patents teaches a combination of antifungal agents and an antibacterial agents for the treatment of asthma and fungal disease. The combination of antibacterial agent taught is azithromycin, doxycycline, rifabutin and several other antibacterial agents. The antifungal agents taught are amphotericin B, itraconazole fluconazole, ketoconazole and other azoles. The compositions are administered orally. The composition further contains a mucolytic agent, a steroid or a bronchodilator. The compositions can be in the form of powders, suspensions, slow release or sustained release forms.(Abstract, col. 2, line 14 through col. 4, line 56, col. 6, line 15 through col. 10, line 10, Examples and claims of 741; col. 2, lines 39-40, lines 60-62, col. 4, lines 29-31, col. 5, lines 10-49, col. 6, line 34 through col. 10, line 12, Examples and claims in 850).
What is lacking in Borody is the teaching of tobramycin or gentamycin in the combination in instant claims, azithromycin, itraconazole and rifabutin. However, since Borody teaches a combination of anti-fungal and anti-bacterial agents and teaches several anti-bacterial and anti-fungal agents for the combination, it would have been obvious to one of ordinary skill in the art to use art well-known anti-bacterial and anti-fungal agents, to use claimed combination with a reasonable expectation of success. 
Keller discloses that tobramycin was the first antibiotic approved for use against asthma and obstructive bronchitis (0009, 0014)
Bannister while disclosing a combination of anti-fungal, anti-bacterial combination teaches several anti-bacterial agents teaches that tobramycin is a conventional anti-bacterial agent which is used in the combination (0052).
Murthy while disclosing a combination of anti-bacterial, anti-fungal and steroidal combination teaches that the anti-bacterial agents tobramycin and gentamycin are also anti-yeast agents (0180, 0183, 0187, 0190-0193, 0220).
One of ordinary skill in the art would be motivated to include tobramycin in the combination since Keller teaches its effectiveness in treating asthma, Bannister teaches that tobramycin is a conventional anti-bacterial agent and Murthy teaches that tobramycin and gentamycin are also anti-yeast agent. It would have been obvious to one of ordinary skill in the art to substitute azoles such as fluconazole, ketoconazole and other azoles with itraconazole in the drug combination taught by Borody with a reasonable expectation of success since it is art well-known azole and since Borody teaches a combination of azithromycin and rifabutin along with one or more antifungal agents including amphotericin B. Although Borody does not teach cochleates specifically, since cochleates are art known sustained release or slow release forms, it would have been obvious to one of ordinary skill in the art to use cochleates as the sustained release form for the claimed compositions.
Applicant’s arguments and affidavit submitted by Thomas Julius Borody, M. D. have been fully considered, but are not found to be persuasive. .First of all, it should be pointed out that most of the points in the affidavit except paragraphs 29-30 are personal interpretation of the applied prior art. Borody argues that the state of the art at the time of the invention provided no direction or no motivation to modify the azithromycin, itraconazole and rifabutin combination teaching of either the Borody 741 patent or the Borody 850 patent and one of skill would have no motivation or reason to choose tobramycin from literally thousands of possible anti-fungal or anti-bacterial agents to modify the (azithromycin, itraconazole and rifabutin) combination teachings of either the Borody 741 patent or the Borody 850 patent.
These arguments are not persuasive. First of all, Borody in 741 and 850 patent through examples 3 and 6 shows specific combinations of active agents and complete cure of asthma just as shown by Thomas Borody in the affidavit through paragraphs 29-30. Therefore, it would appear that the treatment of asthma is predictable and not unexpected. Furthermore, according to instant claims, the administration is either by inhalation or sublingually or intraorally. The nature of administration and dosage and frequency of administration is not clear in the affidavit. Furthermore, the results are based on a study with one single patient to be considered as unexpected. In addition, it should be pointed out that no experimental comparisons were made with the combination taught by Borody. ‘consists of’ is a closed expression and when the specification states that other active agents are added, the rejection is still applicable. There is no specific example in the specification which uses only the claimed combination against the diseases claimed.

2.	Claims 1, 9-11,13-16, 20 and 24-40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Borody (7,241,741) or Borody (7,776,850) by themselves or in combination with Keller (US 2009/0232744), Bannister (US 2013/0178466),  Murthy (US 2005/0287219) by themselves or in combination as set forth above, further  in combination with WO2014/022414), Lu (US 2018/0153807) individually or in combination.
	The teachings of Borody 741,  Borody 850, Bannister and Murthy have been discussed above.
	What is lacking in Borody 741 and 859 is the encapsulation of amphotericin B and other components in cochleates.
	WO teaches that encapsulation of antifungal and antibiotic drugs in cochleates provide improved activity of these drugs with reduced toxicity. The specific compounds taught are amphotericin B and amikacin. WO teaches the encapsulation of anti-inflammatory steroids (page 2 and Examples).
	Lu teaches that antibiotics such as azithromycin can be encochleated to treat lung diseases by oral administration (0058 and claims, claim 12 in particular).
It would have been obvious to one of ordinary skill in the art to encapsulate the anti-fungal and antibiotic combinations taught by Borody 751 or 850   in cochleates since such an encapsulation reduces its toxicity and improves its delivery as taught by WO and because encochleated antibiotics such as azithromycin can be used orally to treat lung infections as taught by Lu.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already discussed applicant’s arguments with regard to Borody’s references. Applicant argues that as declared by Dr. Borody in his expert declaration, after reading WO which teaches inter alia encapsulation of antifungal and antibiotic drugs in cochleates, even in combination with Bannister and Murthy, would have found no motivation to modify either the Borody 741 or Borody 850 to make a therapeutic combination of claimed active agents.. This argument is not persuasive since WO and Lu are combined to show that the anti-bacterial agents and anti-fungal agents can be encapsulated in sustained release formulation, cochleates.
3.	Claims 1, 9-11,13-16, 20 and 24-40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (US 2006/0025355), Chaudry (US 2005/0180925) in view of Borody (7,241,741) or Borody (7,776,850).
	Dudda discloses compositions containing a combination of amphotericin B with other anti-fungal agents, other anti-bacterial agents for the treatment of various claimed diseases including pulmonary infections. The anti-fungal agents taught are various azoles itraconazole and ketoconazole. The antibiotics taught include azithromycin, gentamycin and tobramycin The compositions are administered  orally or intranasally (Abstract, 0005-0008, 0015, 0017, 0030-0035, 0097-0098, 0094-0098, 0120, 0126, 0148, 0149, 0174, 0198, 0200, 0208, 0221 and examples).
 	Chaudry teaches a composition containing amphotericin B or itraconazole in combination with antibiotics for the treatment rhino sinusitis. The antibiotics taught include azithromycin, gentamycin, tobramycin and doxycycline (Abstract, 0010, 0014, 0016, 0020, 0023, 0057, 0064, 0076-0080, Tables 1 and 3 and claims). 
	These references do not teach the specific combination a, b or c in instant claims. It would have been obvious to one of ordinary skill in the art to combine the claimed azithromycin, itraconazole, tobramycin and either doxycycline and rifabutin cocktail or claimed specific combination of anti-fungal and anti-bacterial agents or further combine with amphotericin B with a reasonable expectation of success since these are art well-known antifungal agents and antibiotics and the references of Dudda, Chaudry and Brockbank teach the administration of composition cocktails containing both antifungal agents and antibiotics. Furthermore, one of ordinary skill in the art would use a suitable combination of antifungal agents and antibiotics depending upon the nature of the disease and other parameters.
	Borody in both patents teaches a combination of antifungal agents and an antibacterial agents for the treatment of asthma and fungal disease. The combination of antibacterial agent taught is azithromycin and rifabutin. The antifungal agents taught are amphotericin B and fluconazole, ketoconazole and other azoles. The compositions are administered orally (Abstract, col. 2, lines 41-43, , lines 62-65, col. 4, lines 28-33, col. 6, line 15 through col. 10, line 10, Examples and claims of 741; col. 2, lines 39-40, lines 60-62, col. 4, lines 29-31, col. 6, line 34 through col. 10, line 12, Examples and claims in 850). Borody does not specifically teach that the itraconazole as one of the azoles though it is an art well-known azole,
 	It would have been obvious to one of ordinary skill in the art to use claimed  combination of antifungal agents and antibiotics azithromycin and rifabutin in the teachings of Dudda, Chaudry with a reasonable expectation of success since this combination is known in the art to teach fungal diseases as shown by Borody. 
Applicant’s arguments based on the affidavit have been fully considered, but are not found to be persuasive. The examiner has already discussed applicant’s arguments with regard to Borody’s references. Applicant argues that Dudda and Chaudry do not teach the claimed combination. These arguments are similar to those raised for Borody references and therefore, the same response is deemed applicable.	
4.	Claims 1, 9-11,13-16, 20 and 24-40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (US 2006/0025355), Chaudry (US 2005/0180925 in view of Borody (7,241,741) or Borody (7,776,850) as set forth above, in further combination with WO2014/022414), Lu (2018/01538070 individually or in combination..
	The teachings of Dudda, Chaudry, Borody 741 and 850 have been discussed above. What is lacking in these references is encapsulation of amphotericin B in cochleates.
	WO teaches that encapsulation of antifungal and antibiotic drugs in cochleates provide improved activity of these drugs with reduced toxicity. The specific compounds taught are amphotericin B and amikacin. WO teaches the encapsulation of anti-inflammatory steroids (page 2 and Examples).
	Lu teaches that antibiotics such as azithromycin can be encochleated to treat lung diseases by oral administration (0058 and claims, claim 12 in particular).
It would have been obvious to one of ordinary skill in the art to encapsulate the anti-fungal and antibiotic combinations taught by Dudda, Chaudry and Borody   in cochleates since such an encapsulation reduces their toxicities and improves their delivery as taught by WO and because encochleated antibiotics such as azithromycin can be used orally to treat lung infections as taught by Lu.
Applicant’s arguments based on Dr. Borody’s affidavit have been fully considered, but are not found to be persuasive. The examiner has already discussed applicant’s arguments with regard to Borody’s references, Dudda and Chaudry.. Applicant argues that WO and Lu do not teach the claimed combination. These arguments are similar to those raised for Borody references and therefore, the same response is deemed applicable.	

5.	Claims 1, 9-11,13-16, 20 and 24-40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over  Borody (7,241,741) or Borody (7,776,850) in combination with WO2014/022414, Lu (2018/01538070 individually or in combination. 
	Borody in both patents teaches a combination of at least one antifungal agent and at least one antibacterial agent for the treatment of asthma and fungal disease. The combination of antibacterial agents taught is azithromycin and rifabutin. The antifungal agent agents taught is amphotericin B, various azoles including itraconazole. The compositions are administered orally. The composition in addition, contains steroids and bronchodilators. The composition can be in a sustained release form (Abstract, col. 2, line 22 through col. 4, line 52, col. 5, line 60 through col. 10, line 10, Examples and claims of 741; Abstract, col. 2, line 11 through   col. 4, line 43, col. 5, line 14 through col. 10, line 7,  Examples and claims in 850).. Borody does not exemplify the specific combination of amphotericin B, azithromycin and rifabutin and does not specifically teach the fungal disease. However, in view of the guidance provided by Borody, it would have been obvious to one of ordinary skill in the art to use the combination of amphotericin B, azithromycin and rifabutin with a reasonable expectation of success. Since antifungal agents are known in the art to treat a variety of fungal diseases, it would have been obvious to one of ordinary skill in the art to treat the claimed fungal diseases with a reasonable expectation of success.
	Borody does not teach the oral administration of the active agents in cochleates.	WO teaches that encapsulation of antifungal and antibiotic drugs in cochleates provide improved activity of these drugs with reduced toxicity. The specific compounds taught are amphotericin B and amikacin. WO teaches the encapsulation of anti-inflammatory steroids (page 2 and Examples).
	Lu teaches that antibiotics such as azithromycin can be encochleated to treat lung diseases by oral administration (0058 and claims, claim 12 in particular).
It would have been obvious to one of ordinary skill in the art to encapsulate the anti-fungal and antibiotics taught by Borody in cochleates since such an encapsulation reduces their toxicities and improves their delivery as taught by WO. The packaging the formulation in a suitable form such as blister packs is deemed to be within the skill of the highly developed art of antibiotics and antifungal agents and because encochleated antibiotics such as azithromycin can be used orally to treat lung infections as taught by Lu.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant provides no specific arguments regarding this rejection and the Examiner has already addressed applicant’s arguments regarding Borody, WO and Lu.
6.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Borody (7,241,741) or Borody (7,776,850) by themselves or in combination with Bannister (US 2013/0178466),  Murthy (US 2005/0287219) by themselves or in combination; OR 2) Dudda (US 2006/0025355), Chaudry (US 2005/0180925) in view of Borody (7,241,741) or Borody (7,776,850) both as set forth above,  further in view of  Johnstone (US 2010/0221343)..
What is lacking in   is the use of the composition for the treatment of COPD.
	Johnston teaches that itraconazole can be used for the treatment of COPD (claims 2 and 11).
	It would have been obvious to one of ordinary skill in the art to use the antifungal antibiotic combination containing itraconazole to treat COPD with a reasonable expectation of success since Johnston that itraconazole is useful in the treatment of asthma and COPD.
Applicant’s arguments based on Dr. Borody’s affidavit have been fully considered, but are not found to be persuasive. Applicant provides no specific arguments regarding Johnston and the Examiner has already addressed applicant’s arguments regarding Borody, WO and Lu.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612